SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1306
CA 13-00807
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND SCONIERS, JJ.


CELESTE SWIETLIK, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

TOWN OF HAMBURG, DEFENDANT-APPELLANT.


LEWIS & LEWIS, P.C., BUFFALO (ALLAN M. LEWIS OF COUNSEL), FOR
DEFENDANT-APPELLANT.

CONNORS & VILARDO, LLP, BUFFALO (JOSEPH D. MORATH, JR., OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered February 19, 2013. The order denied the
motion of defendant for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    December 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court